ORDER

Upon consideration of the consent to disbarment from the practice of law filed by Mary Ann Bell Kenno in accordance with Maryland Rule 16-712d2, and the written recommendation of Bar Counsel, it is this 7th day of December, 1999,
ORDERED, by the Court of Appeals of Maryland, that Mary Ann Bell Kenno be, and she is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Mary Ann Bell Kenno from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.